DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  L.H., the mother and J.H., the father,
                               Appellants,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                      Nos. 4D19-1182 and 19-1322

                            [October 15, 2019]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stacey Schulman, Judge; L.T. Case No.
2013-6425 CJ-DP.

   Aubrey Webb, Coral Gables, for appellant L.H., the mother.

   Lori D. Shelby, Fort Lauderdale, for appellant J.H, the father.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, Fort Lauderdale, for
appellee.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Tallahassee, for Guardian ad Litem on
behalf of C.H.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.